Citation Nr: 0619065	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle sprain, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from January 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2003 rating decision by 
the New Orleans, Louisiana Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for residuals of a 
right ankle sprain to include degenerative joint disease.


FINDING OF FACT

Residuals of a right ankle sprain to include degenerative 
joint disease were not incurred in or aggravated as a result 
of the veteran's military service, nor may any be presumed to 
have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of 
a right ankle sprain to include degenerative joint disease 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated February 2003 denied the veteran's 
claim for entitlement to service connection for residuals of 
a right ankle sprain, to include degenerative joint disease.  
A letter to the veteran from the RO dated October 2002 fully 
provided notice of elements of the evidence required to 
substantiate claims for service connection and whose 
responsibility it was to obtain such evidence.  The rating 
decision on appeal, the April 2003 Statement of the Case 
("SOC"), and the November 2003 Supplemental Statement of 
the Case ("SSOC") provided the veteran with specific 
information as to why the claim was being denied and of the 
evidence that was lacking.  The April 2003 SOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1), 
concerning the need for the veteran to provide any evidence 
pertaining to the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran's service medical records were received and reviewed.  
The veteran stated that he has not received private medical 
treatment for the residuals of the right sprained ankle or 
degenerative joint disease.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran, does not contain competent evidence to 
suggest that any current right ankle disability is related to 
the veteran's military service.  As will be noted below, 
there is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. 
Charles  v. Principi, 16 Vet. App. 370 (2002).  

There is no competent medical evidence suggestive of a link 
between the veteran's claimed current right ankle disability 
and his military service other than his own assertions.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Accordingly 
a medical examination is not required to make a determination 
in this case.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.

Merits of the Claim

The veteran seeks service connection for residuals of a right 
ankle sprain, to include degenerative joint disease.  The 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

It was conceded in the February 2003 Rating Decision that the 
veteran is a combat veteran.  In Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996), the United States Court of Appeals 
for the Federal Circuit held that § 1154(b) sets forth a 
three-step, sequential analysis that must be undertaken when 
a combat veteran seeks benefits under the method of proof 
provided by the statute.  As the first step, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  As the second step, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  If these two inquiries are met, VA "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Thus, if a veteran satisfies both of 
these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  As the third step in the analysis, it 
must be determined whether the presumption of service 
connection is rebutted by "clear and convincing evidence to 
the contrary."

In a March 2003 statement, the veteran stated he injured the 
ankle in December 1965 in Da Nang, Vietnam.  He stated he was 
building a "general's" bunker when he fell down a hill.  He 
stated he received treatment at the First Aid Station at C 
Company, 7th Engineering Battalion.  

In his May 2003 Appeal to the Board ("Form 9"), the veteran 
stated that his injury was incurred while he was "engaged 
with the enemy."  He stated that he has inaccurate or 
incomplete service records and that there was no one 
following him around and noting all of his injuries.

There is no competent evidence in the veteran's record to 
support his statements and the veteran's service medical 
records are negative for treatment or complaint of a sprained 
right ankle.  The veteran's service medical records appear to 
be complete.  An ankle sprain is consistent with the 
circumstances, conditions, or hardships of such service, 
however, and therefore its incurrence is conceded.  See 
38 U.S.C.A. § 1154(b) (2002).

However, medical evidence of current disability and of nexus 
between a current disability and service is still required in 
section 1154(b) cases.   Wade v. West, 11 Vet. App. 302, 305 
(1998), citing Turpen v. Gober, 10 Vet. App. 536, 539 (1997).

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where service 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Although the 
veteran is entitled to the presumption that he sprained his 
ankle in service because he is a combat veteran, the veteran 
has no current diagnosis of ankle sprain residuals or 
degenerative joint disease, nor has he submitted competent 
evidence of such a disorder, linked by competent evidence to 
his military service.  See 38 C.F.R. § 3.385 (2005).  

Although he claims he has an ankle disability and 
degenerative joint disease, expert medical evidence is 
necessary to establish the diagnosis and etiology of a 
disability, and because the veteran is not competent to 
provide such medical evidence, his statements concerning a 
diagnosis and etiology of his claimed disability is 
insufficient to demonstrate the in-service incurrence of 
those disabilities.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, because there is no competent evidence of a current 
diagnosis of a right ankle disability, the Board would need 
to resort to speculation to find that the veteran is 
disabled, and such does not trigger the benefit-of-the-doubt 
doctrine.  The law provides that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).


ORDER

Service connection for residuals of a right ankle sprain to 
include degenerative joint disease is denied.




____________________________________________
M. E. Larkin
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


